Per Curiam.
In this medical malpractice action, a verdict in the amount of $50,000 was returned for plaintiff after a jury trial. The trial court granted defendant’s motion for judgment notwithstanding the verdict, and plaintiff appeals as of right.
A defendant’s motion for judgment notwithstanding the verdict should be granted only if, viewing the evidence in the light most favorable to the plaintiff and giving plaintiff the benefit of any *436reasonable inference that can be drawn, the evidence is insufficient as a matter of law to support a judgment for plaintiff. See, for example, Drummey v Henry, 115 Mich App 107, 110-111; 320 NW2d 309 (1982).
In Davis v Thornton, 384 Mich 138, 145; 180 NW2d 11 (1970), the Court explained the essential elements of a negligence action as follows:
"[DJetermination of negligence alone does not end the inquiry. Once a jury or judge has found that the defendant was negligent and that the plaintiff suffered injuries, it must be determined, whether the plaintiff’s injuries were caused by the defendant’s wrongful conduct and, then, if the defendant did cause the injuries, judge whether the plaintiff’s injuries were too insignificantly related to or too remotely effected by the defendant’s negligence.
"Of all the elements necessary to support recovery in a tort action, causation is the most susceptible to summary determination for it usually amounts to a logical connection of cause to effect. However, any doubts about the connections between the causes and the effects, should be resolved by the jury.” (Emphasis in original.)
Viewed in the light most favorable to plaintiff, the evidence here showed that three-month-old Julius Nicholson received intravenous (IV) antibiotic therapy for meningitis. Nurses’ notes from hospital records showed that on August 14, 1978, at 3:30 p.m., fluids from an IV in plaintiffs left foot had flowed outside the vein into surrounding subcutaneous tissue. Such a condition is referred to as the IV having gone subcutaneous, or "sub-Q”. The IV was discontinued, and warm compresses were applied. Plaintiffs foot was observed to be swollen, but no blister was present.
No further reference to the condition of the site of IV appears in the nurses’ notes until 2:45 a.m. *437on August 15, when a blister was observed to have developed at the site of the IV. A doctor was called, and the blister was aspirated and drained. Expert testimony showed that such blisters are often associated with IV’s that have gone "sub-Q” and that such blisters may take as long as 8 to 12 hours to form.
Plaintiff was discharged from defendant hospital on August 21. On September 6, plaintiff was readmitted to a hospital with an infection at the site of the IV. Some evidence indicated that plaintiffs mother had failed to regularly soak the foot, apply medication, or change the dressing. Further treatment, including a skin graft, became necessary, and plaintiff was eventually left with a permanently scarred foot.
The expert witnesses agreed that IV’s can go "sub-Q” without any negligence on the part of those caring for the patient. No evidence of any negligence in this regard was introduced here. However, plaintiffs expert pointed to the gap in the nurses’ notes concerning the condition of the IV site between 3:30 p.m. on August 14 and 2:45 a.m. on August 15. The expert emphasized the necessity of monitoring such a condition closely to keep track of the progress of therapy and to enable intervention to prevent further damage if the condition began to deteriorate. The absence of a record of such monitoring supports an inference that such monitoring did not take place. See MRE 803(7). Plaintiffs expert concluded that the gap in the notes demonstrated a departure from the applicable standard of care.
However, the evidence was insufficient to show a causal connection between this departure from the standard of care and the deterioration of plaintiffs condition. There was no evidence that anything could have been done during the relevant time *438period to prevent formation of the blister. Given the testimony as to the length of time it may take for such blisters to form, there was no basis for an inference that the blister went untreated for a significant period of time. There was no evidence indicating that plaintiffs condition deteriorated during the relevant time period in any other way which prompt treatment could have prevented. Finally, and most significantly, no evidence suggested any connection between any possible deterioration of plaintiffs condition during the relevant time period and plaintiffs development of the infection weeks later.
A finding of causation must not be based on mere conjecture, but rather must be based on reasonable inferences from the evidence. Buckeye Union Fire Ins Co v Detroit Edison Co, 38 Mich App 325, 331-332; 196 NW2d 316 (1972). Because the evidence presented here, even when viewed in the light most favorable to plaintiff, was insufficient to support a reasonable inference that defendant’s departure from the standard of care caused or aggravated plaintiffs injuries, the trial court did not err by granting defendant’s motion for judgment notwithstanding the verdict.
Affirmed.